Title: Resolutions of the Citizens of New Haven, Connecticut, 19 August 1793
From: Citizens of New Haven, Connecticut
To: Washington, George



[19 August 1793]

At a meeting of the Mayor Aldermen, Common council & Freemen of the City of New Haven warned according to the Constitution and convened at the State-House in said City on Monday the nineteenth day of August, in the year of our Lord one thousand seven hundred and ninety three.
Samuel Bishop Esqr. Mayor of said City, Moderator.
Resolved; That the late proclamation of the President of the United States, declaring, and enjoining a strict nutrality, with respect to the belligerent powers, is a proof of the wisdom of the supreme executive, and of his vigilent attention to the prosperity of our Country, and merits our warmest approbation and firm support.
Resolved; That we approve of the measures adopted by the Governor and Legislature of this State, in support of that proclamation, and the system of nutrality it enjoins.
Resolved; That we will unitedly and individually exert ourselves,

 to promote in our fellow citizens a conduct friendly & impartial towards the Nations of Europe which are now at open war with each other; and for this purpose will discountenance, and to the utmost of our power suppress any hostilities, against the people or property of such nations.
Resolved: That we will endeavour to preserve pure and inviolate, in principle and practice the Constitution of the United States. and watchfully guard against any insidious, or open attacks upon it.
Resolved; That the Mayor of this City, be requested to transmit an official Copy of these proceedings, to the President of the United States, and a like Copy to the Governor of this State.
I Samuel Bishop, Mayor of the City of New Haven do certify that the foregoing is a true Copy of Record.
In testimony whereof I have caused the Seal of said City to be hereunto affixed.

Samuel Bishop

